Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. The finality of the Office Action issued 3/3/2022 is withdrawn.
2. Claims 1-32 are canceled. Claims 40, 46-56 are withdrawn.
Claims 33-39, 41-45 are under consideration.

Double Patenting
3. (previous rejection, withdrawn) Claims 33-35, 39, 41, 43-45 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-18 of U.S. Patent No. 10655108 in view of Bachmeyer et al. (U.S. Patent No. 4064232)(cited in applicant’s IDS submitted 4/14/2021; previously cited).
Applicant contacted the Office to indicate that the status of the instant application had been changed from a continuation application to a divisional application (See the Application Data Sheet of 5/9/2022; the issued filing receipt of record of 5/11/2022; See also the attached PTO-413B: Applicant-Initiated Interview Summary).
In view the updated status of the instant application and MPEP 804.01 (“The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. The 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction.”), the rejection is withdrawn. 

4. (previous rejection, withdrawn) Claims 36-38, 42 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-18 of U.S. Patent No. 10655108 in view of Bachmeyer et al. above as applied to claims 33-35, 39, 41, 43-45 above and further in view of Friede et al. (U.S. Patent No. 6544518; previously cited). 
In view of the withdrawal of the rejection over claims 1-8, 10-18 of U.S. Patent No. 10655108 in view of Bachmeyer et al. on which the instant rejection depends, the instant rejection is also withdrawn.

EXAMINER'S AMENDMENT
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Henry Shikani on 5/31/2022 (See also the PTO-413B: Applicant-Initiated Interview Summary).
The application has been amended as follows: 

Claims 46-56 are canceled. 

Claims 1-32 are allowable. Claim 40, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 5/3/2021, is hereby withdrawn and claim 40 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
6. The following is an examiner’s statement of reasons for allowance: the composition as recited in claim 33 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	7. Claims 33-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648